Mr. Justice Gary delivered the opinion op the Court. There is no substantial difference between the parties as to facts or law, but only which part of the law applies to the facts. The appellee bought, through agents, a carload of green hams from the Armour Packing Company at Kansas City, to be shipped by that company from Kansas City to Cincinnati. The course of business required the hams to be shipped in a refrigerator car. The appellant received the hams in a refrigerator car sent by the railroad company to the packing house of the Armour Co. to be loaded. The hams began to spoil on the route, because there was a defect in an inside door of the car —a strip torn off—which permitted outside warm air to go in. The course of business between the railroad company and the Armour Co., was, that the railroad company inspected the sufficiency of the car as a vehicle to run on the road, and that the Armour Co. inspected the refrigerating features. The defect was not visible from the outside of the car. Had there been no such defect, the hams would not have been injured. To such facts the general law of the exemption of a carrier from damage caused by inherent tendency of the goods has no application. ' Either the appellant or the Armour Co. are responsible, and perhaps both are; but if both are responsible, the double responsibility presents no obstacle to an action against either. The railroad company is clearly responsible to the appellee, unless as between him and the railroad company—not as between the railroad company and the Armour Co. merely —the inspection of the refrigerator features of the car, or the risk of insufficiency of those features, was the duty or risk of the Armour Co. In general, it must be conceded that the shipper or owner of the goods has no concern with the vehicle of the carrier. If a carrier undertakes to carry perishable property in vehicles specially adapted to preserve that kind of property, he becomes responsible for defects in such vehicles, if damage results. The authorities go much farther. See cases collected in Beard v. Ill. Cent. R. R., 79 Iowa, 518. And without evidence there is no presumption that the Armour Co. had any authority to diminish the obligation of the railroad company to the appellee. Merchants Despatch T. Co. v. Joesting, 89 Ill. 152. In assessing damages some items of expense are allowed which would have been the same if there had been no injury to the hams; and interest on the loss was also allowed. The latter is contrary to the doctrine laid down in Ill. Cent. R. R. Co. v. Cobb, 72 Ill. 148. These items, with the interest, amount to $272.78, which being deducted from the judgment, leave $778.68.as the amount for which the judgment will be affirmed, if the appellee remits the $272.78. Otherwise the judgment will be reversed and the cause remanded. In either event the costs fall on the appellee. Kan. & Sen. R. R. v. Horan, 30 Ill. App. 552. Bemittitur filed. Affirmed May 31, 1894.